Calhoon, J.,
delivered the opinion of the court.
The declaration, in this case is upon an alleged oral contract by which it is said that appellant agreed to sell and deliver to the appellee, at his drug store in Greenville, Miss., a soda water fountain, with pitchers and paraphernalia complete, except a carbonator, and to install it in appellee’s drug store in Green-ville. It is averred that upon this oral contract a part of this *806outfit was delivered to appellee, and it is averred tbat appellant-did not comply witih its contract, and damages are claimed.
The jury was the judge of the evidence, and we do not think we should disturb the finding under the instructions. The respective contentions of counsel are so fully and completely set: forth in the instructions to the jury asked by them that it is impossible it could have been misled. We think that if the testimony on the part of appellee is to be believed as it was manifestly believed by the jury, the pitcher was a part of the entire outfit purchased, and that, therefore, the verbal sale complied with Code 1906, § 4779, in the chapter of the statute of frauds,, and was a sufficient part delivery.

Affirmed.